DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32 and 51 are allowable. Claims 33-34, 37-38, 41-48, 50, 52, 55-61 previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions I-V, as set forth in the Office action mailed on 5/4/20, is hereby withdrawn and claims 33-34, 37-38, 41-48, 50, 52, 55-61 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Atty Gray, #48,891 on 4/21/21.

The application has been amended as follows: 


Claim 43. (currently amended) The system in accordance with claim 32, wherein [[the]] a height of each through hole is substantially equal to [[the]] a radial height RH of the deflecting gap.  

Claim 44. (currently amended) The system in accordance with claim 32, wherein each through hole is circular and comprises a diameter which is substantially equal to [[the]] a radial height RH of the deflecting gap.

Claim 55. (currently amended) The device in accordance with claim 51 further comprising a source of primary particles for generating [[the]] a secondary charged particle from a sample, the primary particles being ions and the secondary charged particles being ions.  

Claim 56. (currently amended) The device in accordance with claim 51 further comprising a source of primary particles for generating [[the]] a secondary charged particle from a sample, the primary particles being ions and the secondary charged particles being electrons.  

Claim 57. (currently amended) The device in accordance with claim 51 further comprising a source of primary particles for generating [[the]] a secondary charged particle from a sample, the primary particles being electrons and the secondary charged particles being electrons.  

Claim 58. (currently amended) The device in accordance with claim 51 further comprising a source of primary particles for generating [[the]] a secondary charged particle from a sample, the primary particles being electrons and the secondary charged particles being ions.  

Claim 61. (currently amended) The device in accordance with claim 51 further comprising a support assembly with element for setting [[the]] a position of [[the]] an extraction system in [[the]] a longitudinal and/or an optical axis with [[the]] an axis of [[the]] a primary beam.


Allowable Subject Matter
Claims 32-62 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to a charged particle beam deflecting system with spherical sectors. The prior art teaches similar devices, see e.g., US 2006/0151711 A1. The instant invention is patentable over such prior art by its combination of particularly biased intermediate and exit wall electrodes in conjunction with biased spherical sector electrodes. Such a combination provides improved optical quality of an extracted beam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881